Exhibit 4.3 CIVEO CORPORATION as Issuer and [] as Trustee Indenture Dated as of [ , ] Subordinated Debt Securities CIVEO CORPORATION Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of [ , ] Section of Trust Indenture Act of 1939 Section(s) of Indenture § 310 (a)(1) (a)(2) (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) (b) 7.08, 7.10 § 311 (a) (b) (c) Not Applicable § 312 (a) (b) (c) § 313 (a) (b) (c) (d) § 314 (a) 4.03, 4.04 (b) Not Applicable (c)(1) (c)(2) (c)(3) Not Applicable (d) Not Applicable (e) § 315 (a) 7.01(b) (b) (c) 7.01(a) (d) 7.01(c) (d)(1) 7.01(c)(1) (d)(2) 7.01(c)(2) (d)(3) 7.01(c)(3) (e) § 316 (a)(1)(A) (a)(1)(B) (a)(2) Not Applicable (a)(last sentence) (b) § 317 (a)(1) (a)(2) (b) § 318 (a) Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 SECTION 1.01 Definitions. 1 SECTION 1.02 Other Definitions. 7 SECTION 1.03 Incorporation by Reference of Trust Indenture Act. 7 SECTION 1.04 Rules of Construction. 8 ARTICLE II THE SECURITIES 8 SECTION 2.01 Amount Unlimited; Issuable in Series. 8 SECTION 2.02 Denominations. 11 SECTION 2.03 Forms Generally. 11 SECTION 2.04 Execution, Authentication, Delivery and Dating. 12 SECTION 2.05 Registrar and Paying Agent. 13 SECTION 2.06 Paying Agent to Hold Money in Trust. 14 SECTION 2.07 Holder Lists. 14 SECTION 2.08 Transfer and Exchange. 15 SECTION 2.09 Replacement Securities. 15 SECTION 2.10 Outstanding Securities. 15 SECTION 2.11 Original Issue Discount, Foreign-Currency Denominated and Treasury Securities. 16 SECTION 2.12 Temporary Securities. 16 SECTION 2.13 Cancellation. 16 SECTION 2.14 Payments; Defaulted Interest. 17 SECTION 2.15 Persons Deemed Owners. 17 SECTION 2.16 Computation of Interest. 17 SECTION 2.17 Global Securities; Book-Entry Provisions. 18 ARTICLE III REDEMPTION 20 SECTION 3.01 Applicability of Article. 20 SECTION 3.02 Notice to the Trustee. 20 SECTION 3.03 Selection of Securities To Be Redeemed. 20 SECTION 3.04 Notice of Redemption. 21 SECTION 3.05 Effect of Notice of Redemption. 22 SECTION 3.06 Deposit of Redemption Price. 22 SECTION 3.07 Securities Redeemed in Part. 22 SECTION 3.08 Purchase of Securities. 23 SECTION 3.09 Mandatory and Optional Sinking Funds. 23 SECTION 3.10 Satisfaction of Sinking Fund Payments with Securities. 23 SECTION 3.11 Redemption of Securities for Sinking Fund. 23 ARTICLE IV COVENANTS 24 SECTION 4.01 Payment of Securities. 24 i SECTION 4.02 Maintenance of Office or Agency. 25 SECTION 4.03 SEC Reports; Financial Statements. 25 SECTION 4.04 Compliance Certificate. 26 SECTION 4.05 Corporate Existence. 26 SECTION 4.06 Waiver of Stay, Extension or Usury Laws. 26 SECTION 4.07 Additional Amounts. 27 ARTICLE V SUCCESSORS 27 SECTION 5.01 Limitations on Mergers and Consolidations. 27 SECTION 5.02 Successor Person Substituted. 27 ARTICLE VI DEFAULTS AND REMEDIES 28 SECTION 6.01 Events of Default. 28 SECTION 6.02 Acceleration. 29 SECTION 6.03 Other Remedies. 30 SECTION 6.04 Waiver of Defaults. 30 SECTION 6.05 Control by Majority. 31 SECTION 6.06 Limitations on Suits. 31 SECTION 6.07 Rights of Holders to Receive Payment. 32 SECTION 6.08 Collection Suit by Trustee. 32 SECTION 6.09 Trustee May File Proofs of Claim. 32 SECTION 6.10 Priorities. 33 SECTION 6.11 Undertaking for Costs. 33 ARTICLE VII TRUSTEE 34 SECTION 7.01 Duties of Trustee. 34 SECTION 7.02 Rights of Trustee. 35 SECTION 7.03 May Hold Securities. 35 SECTION 7.04 Trustee’s Disclaimer. 36 SECTION 7.05 Notice of Defaults. 36 SECTION 7.06 Reports by Trustee to Holders. 36 SECTION 7.07 Compensation and Indemnity. 36 SECTION 7.08 Replacement of Trustee. 37 SECTION 7.09 Successor Trustee by Merger, etc. 39 SECTION 7.10 Eligibility; Disqualification. 39 SECTION 7.11 Preferential Collection of Claims Against the Company. 39 ARTICLE VIII DISCHARGE OF INDENTURE 40 SECTION 8.01 Termination of the Company’s Obligations. 40 SECTION 8.02 Application of Trust Money. 43 SECTION 8.03 Repayment to Company. 44 SECTION 8.04 Reinstatement. 44 ARTICLE IX SUPPLEMENTAL INDENTURES AND AMENDMENTS 44 SECTION 9.01 Without Consent of Holders. 44 SECTION 9.02 With Consent of Holders. 45 SECTION 9.03 Compliance with Trust Indenture Act. 47 ii SECTION 9.04 Revocation and Effect of Consents. 48 SECTION 9.05 Notation on or Exchange of Securities. 48 SECTION 9.06 Trustee to Sign Amendments, etc. 49 ARTICLE X SUBORDINATION OF SECURITIES 49 SECTION 10.01 Securities Subordinated to Senior Debt. 49 SECTION 10.02 No Payment on Securities in Certain Circumstances. 49 SECTION 10.03 Securities Subordinated to Prior Payment of All Senior Debt on Dissolution, Liquidation or Reorganization. 51 SECTION 10.04 Subrogation to Rights of Holders of Senior Debt. 51 SECTION 10.05 Obligations of the Company Unconditional. 52 SECTION 10.06 Trustee Entitled to Assume Payments Not Prohibited in Absence of Notice. 52 SECTION 10.07 Application by Trustee of Amounts Deposited with It. 53 SECTION 10.08 Subordination Rights Not Impaired by Acts or Omissions of the Company or Holders of Senior Debt. 53 SECTION 10.09 Trustee to Effectuate Subordination of Securities. 54 SECTION 10.10 Right of Trustee to Hold Senior Debt. 54 SECTION 10.11 Article X Not to Prevent Events of Default. 54 SECTION 10.12 No Fiduciary Duty of Trustee to Holders of Senior Debt. 54 SECTION 10.13 Article Applicable to Paying Agent. 54 ARTICLE XI MISCELLANEOUS 55 SECTION 11.01 Trust Indenture Act Controls. 55 SECTION 11.02 Notices. 55 SECTION 11.03 Communication by Holders with Other Holders. 56 SECTION 11.04 Certificate and Opinion as to Conditions Precedent. 56 SECTION 11.05 Statements Required in Certificate or Opinion. 57 SECTION 11.06 Rules by Trustee and Agents. 57 SECTION 11.07 Legal Holidays. 57 SECTION 11.08 No Recourse Against Others. 57 SECTION 11.09 Governing Law. 57 SECTION 11.10 No Adverse Interpretation of Other Agreements. 58 SECTION 11.11 Successors. 58 SECTION 11.12 Severability. 58 SECTION 11.13 Counterpart Originals. 58 SECTION 11.14 Table of Contents, Headings, etc. 58 iii INDENTURE dated as of [ , ] between Civeo Corporation, a British Columbia limited company (the “Company”), and [], a [], as trustee (the “Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Company’s unsecured subordinated debentures, notes or other evidences of indebtedness (the “Securities”) to be issued from time to time in one or more series as provided in this Indenture: ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01
